IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit


                                    No. 18-30772                                 FILED
                                  Summary Calendar                        February 22, 2019
                                                                            Lyle W. Cayce
                                                                                 Clerk
CLAIMANT ID 100111142,

              Requesting Party - Appellant

v.

BP EXPLORATION & PRODUCTION, INCORPORATED; BP AMERICA
PRODUCTION COMPANY; BP, P.L.C.,

              Objecting Parties - Appellees



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:18-CV-4953


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       In October 2012, Lemmon Law Firm, LLC (“LLF”) filed a Business
Economic Loss (“BEL”) claim under the Deepwater Horizon Economic and
Property Damages Settlement Agreement (“Settlement Agreement”).                               See
generally In re Oil Spill by Oil Rig Deepwater Horizon in Gulf of Mexico, on
Apr. 20, 2010, 910 F. Supp. 2d 891 (E.D. La. 2012) (final approval order), aff’d



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
                                 No. 18-30772
sub nom. In re Deepwater Horizon, 739 F.3d 790 (5th Cir. 2014). LLF is a
Louisiana law firm founded by Andrew A. Lemmon, who is LLF’s sole member
and officer.
      In December 2017, the Claims Administrator denied LLF’s claim, finding
that Section 2 of the Settlement Agreement excludes entities like LLF from the
settlement class. In March 2018, the Appeal Panel affirmed the denial of LLF’s
claim. The district court, which “maintains the discretionary right to review
any Appeal determination to consider whether the determination was in
compliance with the Agreement,” declined to review the Appeal Panel decision.
LLF now appeals the district court’s denial of discretionary review. We have
jurisdiction under the collateral-order doctrine. See, e.g., In re Deepwater
Horizon, 632 F. App’x 199, 202–03 (5th Cir. 2015).
      The Settlement Agreement “grant[s] the district court a discretionary
right of review, which is not a right for the parties to be granted such
review.” Holmes Motors, Inc. v. BP Expl. & Prod., Inc., 829 F.3d 313, 316–17
(5th Cir. 2016) (internal quotations omitted). We have noted that “the clear
purpose of the Settlement Agreement” is “to curtail litigation,” id. at 317, and
that the “Agreement was drafted against a backdrop of anticipated numerous
claims presenting potentially recurring issues,” In re Deepwater Horizon, 632
F. App’x at 203. We have therefore required the district court to review Appeal
Panel decisions that “actually” or “potentially” “contradicted or misapplied the
Settlement Agreement,” Claimant ID 100250022 v. BP Expl. & Prod., Inc., 847
F.3d 167, 169 (5th Cir. 2017) (quotation omitted), or that involved a question
“aris[ing] in a number of claims and the resolution of the question will
substantially impact the administration of the Agreement,” In re Deepwater
Horizon, 632 F. App’x at 203–04. On the other hand, we have found no abuse
of discretion where the district “den[ies] a request for review that involves no
pressing question of how the Settlement Agreement should be interpreted or
                                       2
                                  No. 18-30772
implemented,    but    simply   raises   the   correctness   of   a   discretionary
administrative decision in the facts of a single claimant’s case.” Claimant ID
100212278 v. BP Expl. & Prod., Inc., 848 F.3d 407, 410 (5th Cir. 2017) (internal
quotations omitted).
      Here, Section 2.1 of the Settlement Agreement excludes from the
settlement class certain “individuals and Entities, including any . . . other . . .
Entity entitled to assert any Claim on behalf of or in respect of any such
individual or Entity in their respective capacities as such.”         Section 2.1’s
exclusion extends to, as listed in Section 2.2.3, “any sitting judges on the
United States District Court for the Eastern District of Louisiana” and
“members of any such judge’s . . . immediate family.” Taken together, these
provisions exclude entities entitled to assert claims on behalf of immediate
family members of any judge sitting on the Eastern District of Louisiana.
      Lemmon is an excluded individual under Section 2.1 because he is the
son of the Honorable Mary Ann Vial Lemmon, a sitting judge on the United
States District Court for the Eastern District of Louisiana. The Appeal Panel
did not contradict or misapply the Settlement Agreement in finding that LLF
is also excluded because it is an entity entitled to assert claims on behalf of
Lemmon. Lemmon is the founder and sole officer of Lemmon Law. Reflecting
that single-member LLC’s are disregarded for federal income tax purposes, see
26 U.S.C. §§ 701, 761, LLF’s BEL claim was supported by the federal income
tax forms of Lemmon and his wife. LLF’s BEL claim also relied on profit and
loss statements listing only “Andrew A. Lemmon” and no other employees or
staff of LLF. In these circumstances, we cannot say that the Appeal Panel
contradicted or misapplied the Settlement Agreement by concluding that LLF
is excluded from the settlement class. Rather, the Appeal Panel’s decision
“raises the correctness of a discretionary administrative decision in the facts of
a single claimant’s case.” Claimant ID 100212278, 848 F.3d at 410.
                                         3
                          No. 18-30772
We AFFIRM the district court’s denial of discretionary review.




                                4